DETAILED ACTION
	In Reply filled on 01/14/2022, Claims 1-14 are pending. Claims 1-14 are currently amended. No new matter has been added. Claims 1-14 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Objections to Drawing and Specifications have been withdrawn based on applicant’s amendments.
 35 USC § 102 rejection of Claims 1-3, 5-6, 9-11, and 13 as being anticipated by Fockele are maintained in view of Applicant’s arguments. See Response to Argument below. 
35 USC § 103 rejection of Claim 8 as obvious in view of Fockele is maintained in view of Applicant’s arguments. See Response to Argument below. 
35 USC § 103 rejection of Claims 4 and 7 as obvious in view of Fockele and Eckert are maintained in view of Applicant’s arguments. See Response to Argument below. 
35 USC § 103 rejection of Claims 12-14 as obvious in view of Fockele and Wang are maintained in view of Applicant’s arguments. See Response to Argument below. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2008/116627 A1 (Fockele).
Regarding Claim 1, Fockele teaches a manufacturing device (page 1, line 15, device for production of objects) for generatively manufacturing a three-dimensional object by layerwise application and selective solidification of a building material (page 1, lines 15-24), wherein the manufacturing device (page 1, line 15, device for production of objects) comprises: a building base (Figure 4, carrier 28) having a building surface, on which the object is to be built (Figure 4, carrier 28 has a building surface where object 29 is built on); and a lifting system (Figure 4)
wherein the lifting system (Figure 4) includes a holding device (Figure 4, building cylinder 18 and carrier 22) which is suitable for holding and height adjusting the building base (page 2, lines 41-43 and page 4, lines 133-142), 
wherein the holding device is arranged in such a way that the building base (Figure 4, carrier 28) is attached to the underside of the holding device so that the building surface faces towards the holding device (Figure 4, object 29 is build up pointing upward into the holding device).
Regarding Claim 2, Fockele teaches the manufacturing device according to claim 1, further comprising a spindle drive for the height adjustment of the holding device (Figure 5, lifting device 34 is a spindle drive (page 5, lines 181-183)).
Regarding Claim 3, Fockele teaches the manufacturing device according to claim 2, wherein the spindle drive comprises a drive unit which is arranged on the holding device (page 5, lines 184-185).
Regarding Claim 5, Fockele teaches the manufacturing device according to claims 1, wherein the holding device (Figure 4, building cylinder 18 and carrier 22) is formed as a frame (page 4, lines 160-161, spacer frame) which comprises a free space in its interior (Figure 4, space above object 29 is consider free space since it is not occupy).
Regarding Claim 6, Fockele teaches the manufacturing device according to claim 1, further comprising: 
a recoater (Figure 3, smoothing slide 23 use to apply material powder (page 5, lines 189-190)) for applying the building material to the building base or a previously applied building material, and 
a solidification device (Figure 3, irradiation device 20) for selectively solidifying the applied building material at locations corresponding to a cross-section of the object to be manufactured (page 5, lines 175-179), 
wherein the manufacturing device (page 1, line 15, device for production of objects) is designed and/or controlled, 
to repeat the steps of application and selective solidification until the object is completed (page 2, lines 41-43, it is imply that the steps were repeated to have multiple layers of build material).
to lower the building base by means of the holding device by a predetermined height before each step of applying a new layer (page 2, lines 69-71 and page 4, lines 
Regarding Claim 9, Fockele teaches the manufacturing device according to claim 6, wherein the solidification device comprises an irradiation device (Figure 4, irradiation device 20) capable of selectively directing a radiation suitable for solidifying the building material onto the locations of the applied building material corresponding to the cross-section of the object to be manufactured (page 1, lines 18-24).
Regarding Claim 10, Fockele teaches the manufacturing device according to claim 6, further comprising a building shaft (See attached Figure 4 below) into which the building base can be lowered (page 5, lines 169-170).

    PNG
    media_image1.png
    657
    573
    media_image1.png
    Greyscale
Regarding Claim 11, Fockele teaches the manufacturing device according to claim 10, wherein the building base (Figure 4, carrier 28) can be lowered into the direction of a bottom of the building shaft (page 2, lines 41-43 and lines 48-50, it is imply 
Regarding Claim 13, Fockele teaches the manufacturing device according to claim 11, wherein the building base (Figure 4, carrier 28) can be lowered down to the bottom of the building shaft (page 2, lines 41-43 and lines 48-50, it is imply that the carrier 28 can be lower onto the base frame 12 and the base frame 12 is located below the building shaft, see attached figure 4 above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO2008116627 A1 (Fockele).
Regarding Claim 8, Fockele teaches the manufacturing device according to claim 6, wherein the holding device is formed as a frame having a free space in its interior (Figure 4, space above object 29 is consider free space since it is not occupy). 
Fockele does not explicitly teaches the solidification device or at least a part thereof is arranged in this free space within the frame. However, Fockele teaches the solidification device (Figure 4, irradiation device 20) is arranged at top of the holding device (Figure 4, carrier 22) and lights are irradiated through lenses (Figure 4, lenses 32 (page 5, lines 175)). It would have be obvious to one of ordinary skill in the art to simply substituted Fockele’s teaching with a solidification device located within the free space of the holding device because the result of the substitution would have been predictable .
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008116627 A1 (Fockele) as applied to claims 2 and 6 above, and further in view of WO2017/106082 A2 (“Eckert et al” hereinafter Eckert).
Regarding Claim 4, Fockele teaches the manufacturing device according to claim 2. Fockele fails to teach the spindle drive comprises a spindle axis which is arranged above the location of the holding device provided for holding the building base.
However, Eckert teaches the spindle drive (Figure 1, linear drive 9 has a spindle [0073]) comprises a spindle axis (Figure 1, support 8) which is arranged above the location of the holding device (Figure 1, build carrier 4) provided for holding the building base (Figure 1, support 8 is located above the build carrier 4).
Fockele and Eckert are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing system with a spindle drive for adjusting the height of the holding device. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spindle drive disclosed by Fockele by incorporate a spindle axis positioned above the holding device as taught by Eckert to facilitate the movement of the holding device in two directions and can be accurately positioned and controlled by the system ([0073]).
Regarding Claim 7, Fockele teaches the manufacturing device according to claim 6, further comprising a spindle drive (Fockele, Figure 5, lifting device 34 is a 
However, Eckert teaches the spindle drive (Figure 1, linear drive 9 has a spindle [0073]) includes a spindle axis (Figure 1, support 8) disposed above the solidification device (Figure 1, linear spindle drive 9 is located above the light source 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spindle drive disclosed by Fockele by incorporate a spindle axis positioned above the holding device as taught by Eckert for the same reason set forward in claim 4.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008116627 A1 (Fockele) and further in view of CN204584274 U (“Wang et al” hereinafter Wang), machine translation provided
Regarding Claim 12, Fockele teaches a method for generatively manufacturing a three-dimensional object by layerwise application and selective solidification of a building material using the manufacturing device according to claim 1 (page 1, lines 15-24), comprising the steps;
attaching the building base (Figure 4, carrier 28) to the underside of the holding device (Figure 4, building cylinder 18 and carrier 22) of the lifting system (Figure 4, carrier 28 is located at the bottom of the building cylinder 18 and carrier 22) so that the building surface faces towards the holding device (the building base is facing the holding device);

solidifying the applied layer selectively at locations corresponding to a cross-section of the object to be manufactured (page 5, lines 175-179) by means of a solidification device (Figure 3, irradiation device 20), wherein the steps of lowering, applying and solidifying are repeated until the object is completed (page 2, lines 41-43, it is imply that the steps were repeated to have multiple layers of build material). 
Fockele teaches the building cylinder and carrier moves upward during the manufacturing of an object (page 5, lines 168-170). Fockele does not teach lowering the building base by means of the holding device by a predetermined height. 
However, Wang teaches lowering the building base by means of the holding device by a predetermined height (page 2, lines 31-32, the work platform is lowered by a layer thickness when a new layer is dispersed onto the plate). 
Fockele and Wang are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing system with a spindle drive for adjusting the height of the holding device. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upward movement of the holding device disclosed by Fockele by incorporating the downward movement of the holding device taught by Wang to ensure the building base is always parallel forming plane (page 2, lines 31-32). Furthermore, the result of the substitution would have been predictable and lead to predictable 
Regarding Claim 14, the combination of Fockele and Eckert teaches the method according to claim 12, wherein the building material is a powder (Fockele, page 1, lines 15-18).
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
The Applicant argue that the Fockele reference does not disclose a lifting system that includes a holding device holding and height adjusting the building base. More specifically, the Applicant argue that the carrier 28 from Fockele reference cannot disclose both the “building base” and the “holding device” as these are distinct elements. 
The Examiner respectfully disagrees with this argument. First, the Examiner mapped the reference carrier 28 from Fockele as the building base of the instant application, while the combination of building cylinder 18 and carrier 22 as the holding device (See attached Figure 4 below). The carrier 28 and carrier 22 are two distinct carrier and perform different functions. More specifically, carrier 22 are connected to the building cylinder 18 and the irradiation device 20 and displaced vertically upwards relative to the base plate 16 (Page 4, lines 159-163). On the other hand, the main function of the carrier 28 is to support the finished object (Page 5, lines 166-167) and remove any excess material powders (Page 6, lines 223-225). Therefore, the carrier 28 
    PNG
    media_image2.png
    579
    424
    media_image2.png
    Greyscale
18 and carrier 22 was used to disclose the “holding device”. 
The Applicant also argue that the Fockele reference does not disclose that the building base is attached to the underside of the holding device and the movement of the building base is not achieved by the lifting system. 
The Examiner respectfully disagrees with this argument. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, the term “underside” was interpreted under the BRI which means that the building base is attached at the 
Fockele further teaches that it is conceivable to combine the vertical adjustment of the building cylinder with a vertical adjustability of the carrier, so that the carrier is moved vertically downwards or the construction cylinder vertically upwards by one to prepare the next layer of material powder. If necessary, such a vertical mobility of the carrier and the building cylinder could take place through the same lifting device (Page 4, lines 133-142). Thus, it is implies by the Fockele reference that the carrier (which nonresponses to the building base of the instant application) is capable of vertical movement during the manufacturing process and can take place with the same lifting device as the building cylinder (which corresponds to the holding device of the instant application). Therefore, it would have been obvious to one of ordinary skill in the art that Fockele does discloses all of the structural and functional limitations as disclosed by the Applicant in Claim 1 of the instant application. 
In conclusion, the Fockele reference does teach all of the limitations of Claims 1 and the 35 USC 102 rejection with Claim 1 maintained. Therefore, the 35 USC 102/103 rejections of dependent claims 2-14 are also maintained since Claim 1 is not allowable over the art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

XINWEN (CINDY). YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744